DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2020 and June 16, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “at least one phase includes at least one medical-technical polymer having a paramagnetic center.”  However, it is not clear what is meant by a medical-technical polymer and the specification fails to clearly discuss this feature.  For examination purposes, claim 7 will be interpreted to recite “at least one phase includes at least one polymer having a paramagnetic center.”
Claim 17 is rejected due to its dependency from claim 10.
Claim 10 recites that the method is “for fingerprint spectroscopy, copyright protection and/or nutrition.”  It’s unclear what is meant or how the method can be used in these features.  For examination purposes, claim 10 will be interpreted to recite the method of claim 1 having a practical application in any of the above areas.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 11, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “57 Mossbauer spectroscopy and electron paramagnetic resonance studies of human liver ferritin, Ferrum Lek and Maltofer" to Alenkina et al. (hereinafter Alenkina) (cited in IDS dated Jun-3-2020).
Regarding independent claim 1, Alenkina discloses a body having multiple phases (at least Maltofer and Ferrum Lek, introduction and abstract), which is accommodated by a human or animal organism or is present within the organism (human, at abstract), the body comprising at least two phases having a different electron spin resonance (ESR) spectrum (Maltofer and Ferrum Lek have different ESR spectrum, at least abstract and page 35, right hand column).
Regarding claims 2 and 17, Alenkina discloses wherein at least one phase has purely paramagnetic centers and wherein the at least one medical-technical polymer has isolated radicals (page 34, right hand column, and Fig. 11).
Regarding claim 3, Alenkina discloses wherein at least one phase has at least one collectively ordering state, selected from the group consisting of ferro-, ferri-, antiferromagnetic, and a combination thereof (at least Table 2 and page 31 and 35, ferro or ferri phases).
Regarding claim 5, Alenkina discloses wherein the at least two phases are mixed form (the phases of all the components are mixed, at least page 35).  
Regarding claims 6 and 11, Alenkina discloses wherein the body has at least three phases (Fig. 10 and page 34, Maltofer and Ferrum Lek have different phases).
Regarding claims 7 and 15, Alenkina discloses wherein at least one phase includes at least one medical-technical polymer having a paramagnetic center and at least one phase of the at least three phases is paramagnetic (paramagnetic, at least pages 28 and 29).
Regarding claims 13 and 14, Alenkina discloses wherein the at least one collectively ordering state is selected from the group consisting of iron-oxygen compounds or magnetite or a material having Fe-O phases. (oxygen and iron atoms in the core, at least page 28).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alenkina in view of JP2005189219 to Ri et al. (hereinafter Ri) (cited in IDS dated Jun-3-2020).
Regarding claims 8 and 9, Alenkina fails to disclose storing the ESR spectra in a data storage unit and wherein the method is for a data management network.  
However, storing measured data in a storage unit or using methods such as that recited in claim 1 are well known and commonly used. For example, in the same field of endeavor, Ri discloses a measuring method for measuring the free radical resolution in a living body of components taken into the living body such as foods, beverages, drugs, and supplements (at para. 0001, 0035 and 0041).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alenkina as taught by Ri.  This would have been done in order to compare results with a predetermined value to determine an error, as taught by Ri at least at para. 0041.
Regarding claim 10, Alenkina discloses wherein the method is for fingerprint spectroscopy, copyright protection, and/or nutrition (anemia treatment, page 25).  
Regarding claim 18, Ri discloses transmitting the data stored to a receiving device on receipt of a demand signal (at least para. 0041).

Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alenkina in view of US 2008/0204855 to Yamamoto (hereinafter Yamamoto).
Regarding claim 4, Alenkina fails to disclose wherein at least one phase is ensheathed by at least one further phase.  In the same field of endeavor, Yamamoto discloses measuring the disappearance rate of the measured component (at para. 0014).  Therefore, Yamamoto suggests that the at least one phase of the body is ensheathed by at least one further phase.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alenkina as taught by Yamamoto.  This would have been done to determine the properties of the measured material as it is absorbed by the human or animal organism.
Regarding claim 12, Alenkina fails to disclose wherein the at least one phase has S radicals and is ultramarine.
The use of pigments having S radicals such as ultramarine are well known and commonly used in the art.  For example, Yamamoto discloses using a pigment particle such as ultramarine (at least at para. 0122).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alenkina as taught by Yamamoto.  This would have been done to determine the movement of particles along a particular path, as taught by Yamamoto at least at para. 0116.
Regarding claim 16, Yamamoto discloses wherein the at least one phase of the at least three phases is (phen)CuCl2 (Yamamoto at para. 0086.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858